t c memo united_states tax_court thomas g wright and estate of rosemary k wright deceased thomas g wright personal representative petitioners v commissioner of internal revenue respondent docket no filed date ps excluded a portion of h’s disability benefits from gross_income for the and taxable years r determined that ps were required to include in gross_income an additional portion of h’s benefits held ps are not entitled under sec_105 sec_104 or sec_72 i r c to exclude from gross_income disability retirement benefits in an amount greater than permitted by r held further r is not precluded from making adjustments to ps’ gross_income by reason of r’s decision not to adjust prior years’ income james r cooper for petitioners richard j hassebrock for respondent memorandum findings_of_fact and opinion wherry judge respondent determined deficiencies in petitioners’ federal income taxes for their and taxable years in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether pursuant to sec_1051 sec_104 or sec_72 petitioners may exclude from gross_income a portion of payments received by thomas g wright mr wright from the state teachers retirement_system of ohio strs in excess of the amount determined by respondent to be nontaxable and if not whether respondent is nonetheless barred from making adjustments to petitioners’ gross_income with respect to mr wright’s strs payments for the taxable years and since respondent had previously declined to make similar adjustments in prior tax years findings_of_fact i background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in granville ohio unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure mr wright was born on date mr wright worked for the ohio public school system for years the first years as a high school teacher and the remaining years as a high school principal during his tenure mr wright was a member of strs in date mr wright suffered a mental and emotional breakdown which left him permanently disabled with respect to his teaching profession mr wright was granted disability retirement in august of from the ohio public school system and his job as the principal of granville high school in granville ohio from to mr wright reported disability retirement benefits received from strs primarily as ordinary_income in accordance with the forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira’s insurance contracts etc in after talking to friends and family members and after his own investigation of internal_revenue_service irs publications mr wright decided to treat his benefits as percent includable in gross_income and percent excludable from gross_income based on his alleged 8-percent contribution rate and an alleged 12-percent contribution rate by his employer this exclusion rate thus determined was much greater than the exclusion rate determined by strs in mr wright received dollar_figure in distributions from strs a form 1099-r issued to mr wright for indicated a taxable_distribution in the amount of dollar_figure and employee contributions or insurance premiums in the amount of dollar_figure in mr wright received dollar_figure in distributions from strs the form 1099-r issued to mr wright for indicated a taxable_distribution in the amount of dollar_figure and employee contributions or insurance premiums in the amount of dollar_figure the dollar_figure amounts listed on the forms 1099-r represent a tax- free recovery_of previously taxed employee contributions to the plan strs used the exclusionary ratios under sec_72 in calculating the amount of disability retirement benefits paid to mr wright attributable to his contributions to strs petitioners timely filed a joint form_1040 u s individual_income_tax_return for each of the years and on these returns they reported as taxable dollar_figure and dollar_figure of the distributions received by mr wright from strs in and mr wright’s testimony on this point is contradictory he initially indicated that he contributed percent and that the six various school boards for which he worked contributed percent in the latter years of his employment but later in his testimony he indicated that he contributed percent and the school boards contributed percent it appears that the latter testimony is his position based on mr wright’s reaffirmation of these percentage allocations during trial respectively on date respondent issued to petitioners the notice_of_deficiency underlying the instant proceeding determining that petitioners were required to include in income strs distribution amounts in excess of those reported by petitioners the statutory notice indicated that only dollar_figure was nontaxable for each of the years in issue prior to issuing the notice_of_deficiency for and respondent had contacted petitioners on four occasions questioning whether petitioners were properly excluding the correct portion of mr wright’s disability retirement payments from their gross_income for the taxable years and in each of those instances respondent chose not to adjust petitioners’ taxable_income ii the state teachers disability retirement_system of ohio in order to be eligible for disability retirement under strs a member must be under the age of and no longer teaching have or more years of ohio service_credit be disabled physically or mentally for teaching service if mentally and physically able to do so file an application with strs within years from the date contributing service is terminated unless the disability is manifested in some degree as evidenced by medical records before the contributing service is terminated and may not be receiving service retirement benefits the evidence indicates that mr wright satisfied these eligibility requirements he applied for disability retirement benefits from strs in date and his application was approved that same year the strs employer’s manual sets forth the required_contribution rates for strs members and their employers these contribution rates show the percentage of each member’s compensation contributed to strs by the member and by the employer strs also published a brochure entitled disability retirement describing the program including sections on eligibility requirements and taxes notably the strs publications do not indicate any specific_portion of an employee’s contribution which funds the disability benefit neither the extent nor severity of the disability affects the computation of the amount of disability benefits ohio rev code ann section dollar_figure anderson directs calculation of the benefit based on the sum of the following the number of ohio service credits actually earned by the member and the difference between the member’s age upon disability retirement and age the resulting sum is then multiplied by the final average salary which is the average of the highest years of earnings and a specified factor therefore the amount that a the total disability retirement benefit cannot be less than percent nor more than percent of the member’s final average salary ohio rev code ann sec dollar_figure anderson member contributes to the disability benefit program is not a factor in the benefit calculation opinion i contentions of the parties both parties agree that at least a portion of mr wright’s disability retirement payments is includable in his gross_income and that a portion of the payments may be excludable for the and taxable years the parties disagree as to the exclusion_ratio for the payments petitioners principally contend that the disability retirement payments are subject_to the rules set forth under sec_105 and e for amounts received under accident and health_plans and are therefore excludable from gross_income to the extent of employee contributions to the plan petitioners further maintain that their calculations based on a 40-percent employee contribution are correct in the alternative petitioners argue that because respondent chose not to contest petitioners’ treatment in prior taxable years respondent is precluded from attempting to make adjustments to their and returns at trial respondent initially stated that petitioners were not allowed to exclude any disability payments received in or from gross_income however the notice_of_deficiency allowed an amount excludable from gross_income as determined by strs and respondent has not sought an increase in the amount of deficiency respondent’s primary position is that petitioners must include in gross_income the amount of disability payments designated as taxable by strs because they failed to prove a greater exclusion_ratio or amount excludable from gross_income in addition respondent argues that respondent should not be estopped from asserting deficiencies in petitioners’ and taxable years merely because respondent declined to make adjustments in prior years in support of this claim respondent points out that petitioners do not satisfy the requirements of laches equitable_estoppel or collateral_estoppel ii burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 although sec_7491 may shift the burden to respondent in specified circumstances petitioners here have not established that they meet the prerequisites under sec_7491 and for such a shift rather petitioners did not dispute that they bear the burden see supra note iii taxability of the disability retirement benefit a gross_income sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived the construction of sec_61 is broad and any ‘exclusions to income must be narrowly construed ’ 515_us_323 quoting 504_us_229 souter j concurring in judgment taxpayers seeking an exclusion_from_gross_income must demonstrate they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure annuities and pensions are enumerated among the forms of income within the purview of sec_61 sec_61 sec_72 elaborates on sec_61 and by providing specific rules applicable to taxation of inter alia annuities and distributions from qualified_employer retirement plans see also sec_402 sec_72 reiterates the general_rule of inclusion in gross_income unless otherwise provided sec_72 however provides otherwise to the extent of permitting sec_72 annuities certain proceeds of endowment and life_insurance contracts b exclusion_ratio -- in general --gross income does not continued use of an exclusion_ratio to except from gross_income amounts proportionate to the taxpayer’s investment_in_the_contract ohio rev code ann sec_3307 a and b anderson provides that strs disability retirement payments comprise both an annuity and a pension strs calculated the amount excludable from petitioners’ gross_income under sec_72 to be dollar_figure in each of the years and the notice_of_deficiency accepts this computation b sec_105 petitioners seek to obtain a greater exclusion through the application of sec_105 sec_105 addresses the treatment of amounts received under employer-provided accident_and_health_insurance courts have recognized that a plan subject_to continued include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date sec_105 amounts received under accident and health_plans a amounts attributable to employer contributions --except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer continued sec_105 may be encapsulated in a qualified_retirement_plan see eg 925_f2d_936 6th cir affg tcmemo_1989_654 718_f2d_544 2d cir 590_f2d_321 9th cir additionally sec_105 provides that amounts received under a disability fund maintained under state law are treated as received through accident_or_health_insurance see eg 829_f2d_506 4th cir 814_f2d_1304 9th cir 34_tc_407 the general_rule of sec_105 is that amounts received by an employee through accident_or_health_insurance are included in gross_income to the extent attributable to contributions by the employer not included in the gross_income of the employee or paid_by the employer stated conversely amounts received through such insurance are typically excludable continued b amounts expended for medical_care gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care of the taxpayer to the extent attributable to after-tax contributions by the employee however sec_105 provides two additional exceptions to includability even for amounts attributable to employer contributions or payments sec_105 excludes amounts expended for medical_care sec_105 excludes amounts constituting payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent which are computed with reference to the nature of the injury without regard to the period the employee is absent from work courts have interpreted with reference to the nature of the injury as referring to the plan distributions varying with respect to the type and severity of the injury berman v commissioner supra pincite beisler v commissioner supra pincite as stated in merker v commissioner tcmemo_1997_277 sec_104 excludes from gross_income amounts received by an employee through accident_or_health_insurance for personal injuries or sickness except to the extent such amounts are a attributable to contributions made by the employer which were not includable in the gross_income of the employee or b paid_by the employer sec_105 is essentially the mirror image of sec_104 and subject_to two exceptions includes in the gross_income of an employee amounts received through accident_or_health_insurance for personal injuries or sickness to the extent such amounts are a attributable to contributions by the employer which were not includable in the gross_income of the employee or b are paid_by the employer fn ref omitted petitioners acknowledged at trial that the benefits were not designed to reimburse mr wright for any medical_expenses in addition petitioners did not provide any evidence that the benefit payments received were payments for a permanent loss of use of a member or function of mr wright’s body further the record indicates that the strs benefits received by petitioners were not based on or paid with reference to the severity of mr wright’s injury accordingly mr wright’s benefits are not excludable under these two exceptions mr wright testified that he excluded percent of his benefits from gross_income based on his alleged 8-percent of compensation contribution and his employer’s alleged 12-percent of compensation contribution to the plan mr wright relied on the idea that of the total amount contributed his portion constituted percent and his employer’s portion was percent however these assertions fall short of demonstrating that percent of the benefits received by mr wright may be excluded from gross_income for several reasons first petitioners’ brief indicates that their 40-percent exclusion rate and thus the underlying and 12-percent contribution split upon which it was based was only an approximation derived from various strs rate contribution schedules that changed over the period of mr wright’s employment hence mr wright’s testimony failed to substantiate that percent of his benefits were solely the result of his contributions to the plan and that not more than percent of his benefits were attributable to employer contributions see laws v commissioner tcmemo_2003_21 miley v commissioner tcmemo_2002_236 second petitioners have not shown that any amounts contributed by strs were included in petitioners’ gross_income consequently petitioners have not established that they are entitled to exclude portions of the benefits under sec_105 third petitioners’ contention is contrary to the applicable regulations discussed below the regulations under sec_72 explain the applicability of sec_72 to accident and health_plans as well as to distributions from profit sharing plans in their petition petitioners also cited sec_104 in support of the alleged nontaxable nature of the disability payments since petitioners mentioned sec_104 at trial only in their opening statement and did not address it on brief the court assumes that petitioners either have concluded that sec_104 arguments are subsumed by sec_105 or have abandoned and or conceded any sec_104 issue in any event sec_104 would be inapplicable here sec_104 excludes from gross_income those amounts received by an employee through accident_or_health_insurance however amounts are not excluded to the extent that these amounts were either attributable to contributions paid_by the employer which were not included in the employee’s gross_income or paid_by the employer petitioners would not be entitled to exclude mr wright’s benefits under sec_104 because they failed to establish that mr wright’s contributions to strs were used to fund his disability retirement benefits much less the portion of the benefits that were funded by his employee contributions 41_tc_685 affd 341_f2d_290 4th cir merker v commissioner tcmemo_1997_277 shaffer v commissioner tcmemo_1994_618 under sec_401 sec_1_72-15 income_tax regsdollar_figure specifically sec_1_72-15 income_tax regs provides for a method of determining the taxation of amounts received as accident or health benefits and it describes the relationship of sec_72 with sec_104 and sec_105 in general the framework established under sec_72 applies where no exclusion is available under sec_104 or sec_105 as such sec_1_72-15 income_tax regs applies to distributions from the strs plan in a contributory plan where accident health and retirement benefits are all included the accident and health benefits attributable to employee contributions are tax free sec_1_72-15 income_tax regs where an employee contributes to such a combined accident health and retirement_plan any accident and health benefits are presumed to have been made by the employer’s contributions and not the employee’s contributions sec_1_72-15 income_tax regsdollar_figure however sec_1_72-15 income_tax regs states this section provides the rules for determining the taxation of amounts received from an employer- established plan which provides for distributions that are taxable under sec_72 or for distributions that are taxable under sec_402 or e or sec_403 in case of lump sum distributions and which also provides for distributions that may be excludable from gross_income under sec_104 or sec_105 as accident or health benefits sec_1_72-15 income_tax regs provides continued this presumption can be rebutted accident and health benefits will be attributed to employee contributions where the plan expressly provides that the accident or health benefits are provided in whole or in part by employee contributions and the portion of employee contributions to be used to provide the accident or health benefits id accordingly absent an explicit plan provision sec_1_72-15 income_tax regs deems that the accident and health payments are attributable to the employer contributions and therefore taxable to the employee while petitioners tried to show rationally through their alleged 8-percent contribution that they were entitled to their chosen exclusion percentage their rationale does not address the requirements of the controlling regulation the record does not indicate that the strs plan provided that accident or health benefits were provided in whole or in part by mr wright’s contributions nor did the plan specify any portion of mr wright’s contributions to be used for accident or health continued however if the plan does not expressly provide that the accident or health benefits are to be provided with employee contributions and the portion of employee contributions to be used for such purpose it will be presumed that none of the employee contributions is used to provide such benefits thus in the case of a contributory pension_plan it will be presumed that the disability pension is provided by employer contributions unless the plan expressly provides otherwise emphasis added benefits thus pursuant to sec_1_72-15 income_tax regs mr wright’s accident and health benefits are deemed wholly attributable to his employer’s contributions iv preclusion of adjustments in and taxable years petitioners did not specifically articulate the theory on which they rely to bar respondent from pursuing the deficiencies thus the court shall consider laches equitable_estoppel and collateral_estoppel in light of petitioners’ argument a doctrine_of laches laches is an equitable doctrine which prohibits a party from asserting a claim following an unreasonable delay by such party when there has been a change_in_circumstances during such delay which would result in severe prejudice against an opposing party should the claim be permitted tregre v commissioner tcmemo_1996_243 affd without published opinion 129_f3d_609 5th cir it is well settled that the united_states is not subject_to the doctrine_of laches in enforcing its rights 310_us_414 304_us_126 instead the timeliness of government claims is governed by the statute_of_limitations enacted by congress 22_f3d_631 5th cir respondent asserted petitioners’ deficiencies within the period of limitations even though respondent did not seek to adjust petitioners’ and returns respondent is not barred by the doctrine_of laches from asserting deficiencies for the and years in issue b doctrine_of equitable_estoppel equitable_estoppel is a judicial doctrine that precludes a party from denying his or her own acts or representations which induced another to act to his or her detriment 98_tc_695 74_tc_743 affd 673_f2d_784 5th cir megibow v commissioner tcmemo_2004_41 the supreme court has held that the government may not be estopped on the same terms as any other litigant opm v richmond 496_us_414 467_us_51 equitable_estoppel is applied against the government with utmost caution and restraint 312_f2d_311 9th cir affg 32_tc_998 any successful attempt to invoke equitable_estoppel against the commissioner must outweigh the policy consideration in favor of an efficient collection of the public revenue id in order to invoke the doctrine_of equitable_estoppel against the united_states petitioners must satisfy all the traditional elements a false representation or wrongful misleading silence by the party against whom estoppel is to be invoked an error in a statement of fact and not an opinion or statement of law ignorance of the true facts by the taxpayer reasonable reliance on the act or statement by the taxpayer and detriment suffered by the taxpayer because of the false representation or wrongful misleading silence 104_tc_13 affd 140_f3d_240 4th cir megibow v commissioner supra miller v commissioner tcmemo_2001_55 in addition estoppel requires at least a minimum showing of some affirmative misconduct by a government agent united_states v guy 978_f2d_934 6th cir moreover equitable_estoppel does not bar or prevent the commissioner from correcting a mistake of law auto club of mich v commissioner 353_us_180 schuster v commissioner supra pincite petitioners do not meet the requirements to invoke the doctrine_of equitable_estoppel against respondent at trial mr wright testified that he received letters indicating that respondent was closing audit inquiries on a no change basis regarding the and taxable years however mr wright did not introduce any of these letters at trial thus the record is bereft of evidence that respondent made misrepresentations or misleading statements that would have engendered any detrimental reliance on the part of petitioners furthermore petitioners’ reliance on the alleged letters would be unjustified mr wright candidly testified that an irs appeals officer told him that closed does not mean closed but that it could mean abandoned for the time being this conversation should have been an indication to petitioners that their disability payment exclusions were at least questionable mr wright’s actions demonstrate no ignorance of the facts on the contrary mr wright testified that he decided to exclude portions of his disability retirement payments after talking with family and friends and after his own investigation of irs publications petitioners’ actions were initiated before any examinations petitioners’ exclusion of percent of mr wright’s disability payments was based not on respondent’s decision to forgo adjustment of petitioners’ returns rather it was the result of petitioners’ own notions of exclusions to gross_income therefore equitable_estoppel does not apply c doctrine_of collateral_estoppel collateral_estoppel is used for the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 in collateral_estoppel or issue preclusion the judgment in the prior suit precludes during the subsequent second suit the litigation of issues that were actually litigated and necessary to the outcome of the first suit 439_us_322 furthermore the doctrine_of collateral_estoppel only forecloses relitgation of an issue previously litigated and decided in a prior suit id pincite n 345_us_502 meier v commissioner supra pincite in megibow v commissioner supra this court recently observed from a legal standpoint income taxes are levied on an annual basis such that each year represents a new liability and a separate cause of action 333_us_591 fla peach corp v commissioner t c given this principle collateral_estoppel would not operate to establish entitlement to deductions in one year based merely on an allowance of similar deductions in a different year or years see barmes v commissioner tcmemo_2001_155 rejecting attempts to apply collateral_estoppel to depreciation_deductions based on a prior litigated tax_year affd aftr 2d ustc par big_number 7th cir see also 519_f2d_1280 10th cir rejecting an attempt to apply collateral_estoppel even though the exact issue was raised in a prior tax_court proceeding but because the commissioner abandoned the issue during the litigation no judicial determination or findings were made affg 60_tc_368 in a factual context for collateral_estoppel to apply the following requirements are necessary the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 90_tc_162 citations omitted affd 904_f2d_525 9th cir petitioners fail to meet the prerequisites to invoke collateral_estoppel although the issue the controlling facts and the parties are identical for each of the taxable years and for the years and in issue respondent’s decision not to make adjustments to previous years’ tax returns was not the subject of any litigation thus there was no final judgment rendered by any court much less a court of competent jurisdiction accordingly collateral_estoppel does not apply in this case v conclusion petitioners are not entitled to exclude disability benefits payments from their gross_income in excess of the amount determined by strs and respondent petitioners did not establish that the additional benefits they sought to exclude were attributable to mr wright’s after-tax contributions or that respondent was prohibited from making the adjustments to income at issue in this case to reflect the foregoing decision will be entered for respondent
